Citation Nr: 0721064	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-06 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Whether there was clear and unmistakable error (CUE) in a 
July 1972 rating decision which denied service connection for 
a back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1969 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2005, which declined to reopen a previously denied 
claim for service connection for a back disability.  In 
addition, that decision found that there was no CUE in the 
July 1972 rating decision which denied service connection for 
a back disability.  In May 2006, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).

In February 2006, the RO found that new and material evidence 
had been submitted, and reopened the claim for service 
connection for a back disability.  Since this new evidence 
included medical evidence of a nexus-evidence which was not 
previously of record-the Board agrees with the RO that the 
claim has been reopened by new and material evidence, and 
thus the claim will be reviewed on a de novo basis.  See 
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996); Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As discussed below, the July 1972 RO decision was subsumed by 
an April 1973 Board decision, and, hence, cannot be reviewed 
for CUE.  However, a final decision by the Board may be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).  38 U.S.C.A. § 7111(a) (West 2002).  No Board 
CUE motion has been filed.  If the veteran wishes to claim 
CUE in the April 1973 Board decision, he must file a motion 
for revision of a Board decision on the basis of  CUE 
directly with the Board.  A motion for revision of a Board 
decision based on CUE must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2006).  The veteran is encouraged to seek assistance from 
his representative in this matter.  

In August 2006, the Board received additional evidence 
regarding the veteran's back disability.  The veteran has 
waived RO review of this evidence; as such, the Board may 
proceed with appellate review. 


FINDINGS OF FACT

1.  The veteran's current low back disability, diagnosed as 
status post-operative L4-L5 and L5-S1 fusion, was first 
demonstrated several years after service, and is unrelated to 
any events in service, including a motor vehicle accident in 
April 1970 and acute lumbosacral sprain in October 1970; 
Schmorl's nodes of L1 and L2 noted after service in 1972 have 
not been shown to have resulted in any disability, and are 
not related to the veteran's current low back disability.

2.  A June 1972 rating decision denying service connection 
for a back disability was subsumed by an April 1973 Board 
decision, and, may not be reviewed for CUE.  


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  As the July 1972 rating decision was subsumed by the 
April 1973 Board decision, there remains no justiciable case 
or controversy as to this issue of CUE in the July 1972 
rating decision, insofar as it denied service connection for 
a back disability.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 
2002); 38 C.F.R. § 20.101 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In a letter dated in July 2004, 
prior to the initial adjudication of the claim, the RO 
advised the claimant of the information necessary to 
substantiate the request to reopen the claim for service 
connection for a back disability, including the evidence 
necessary to reopen the claim, and to establish service 
connection.  He was also informed of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was also told to provide any relevant evidence or 
information in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  In addition, in 
March 2006, the veteran was provided information regarding 
ratings and effective dates.  He did not respond with any 
additional information prior to the Board hearing, and 
therefore the claim was not subsequently readjudicated.  
However, there is no rating or effective date to be assigned 
as a result of this decision, and the failure to provide 
notice of these two elements prior to the initial 
adjudication is harmless error.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Hence, the VCAA notice requirements 
have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159.  

With respect to the duty to assist, the service medical 
records have been obtained, and the veteran has provided 
records and letters from private physicians.  In January 
2005, he stated that all information he had had been 
submitted.  VA records have been obtained, and an examination 
as to nexus was provided.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also Dalton v. Nicholson, 21 Vet.App. 23 
(2007).  The veteran testified at a Board hearing.  After his 
hearing, he submitted additional evidence, accompanied by a 
waiver of RO initial consideration of the additional 
evidence.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 
38 C.F.R. § 20.1304 (2006).  He has not identified the 
existence of any potentially relevant evidence which is not 
of record.  Thus, the Board also concludes that VA's duty to 
assist has been satisfied.

There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of his claim.  Throughout the appeal, he has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Therefore, he is 
not prejudiced by the Board considering the merits of the 
claims in this decision.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service Connection for a Low Back Disability

Service medical records show that the veteran was involved in 
a truck accident in April 1970.  He sustained trauma to the 
right rib cage and multiple lacerations and abrasions to both 
legs, with major lacerations of the left knee.  It was 
specifically reported that there were "no other injuries 
noted."  Follow-up records dated through an orthopedic 
consult in July 1970 did not mention any complaints or 
abnormal findings pertaining to the back.  

In October 1970, the veteran complained of a back problem for 
the past 7 to 8 days following heavy lifting, without trauma.  
The pain had been intermittent and mostly related to bending 
or twisting.  On examination, he was tender to palpation in 
the lumbosacral area, and the impression was lumbosacral 
sprain.  No further back complaints were noted in the service 
medical records.  On the separation examination in March 
1972, the report contains several complaints which are 
crossed out, for unknown reasons (perhaps because they were 
supposed to be on a separate medical history form, rather 
than the examination form).  The complaints included "back 
bothering me."  However, the examination report showed 
normal spine findings, and noted that except for the left leg 
and occasional headaches, he had no medical problems. 

After service, a VA examination was performed in May 1972.  
The veteran reported pain in the lower back.  Objective 
examination disclosed no functional defects, with full and 
normal range of motion of the back.  According to the X-ray 
report, the veteran said that his "vertebrae slip out" if 
he bends or turns a certain way.  Again, "back injury" was 
typed in the pertinent clinical history on the X-ray report, 
and crossed out.  Handwritten on the form was that he had no 
history of injury, and no tenderness.  X-rays disclosed 
narrow 4th and 5th interspaces, not necessarily of any 
pathological significance, and Schmorl's nodes at L1 and L2.  
On the physical examination report, the examiner remarked 
that the veteran gave no definite history of back injury.  
The diagnosis was back disability, examined for, not found.  

Records from J. Bloemendaal, M.D., dated from 1972 to 1986 
show that in November 1972, the veteran reported that in 
August 1970, he had been in a motor vehicle accident, at 
which time he injured his back and legs.  According to his 
report, he was driving a car and was hit from the rear by 
another vehicle when the air brakes went out.  He said he 
sought treatment twice regarding his back, but was told it 
was "in his head."  He complained that lying flat caused a 
dull ache in the low back.  On examination, there was full 
range of motion in the back, and the doctor felt that there 
were no objective signs of permanent impairment.  

Dr. Bloemendaal's records next mention of back pain was in 
December 1980, when the veteran reported that a month earlier 
he had experienced a lot of back pain after helping to lift a 
cabinet which weighed approximately 200 pounds.  The veteran 
related a similar episode two years earlier in June, when he 
was moving boxes; at that time, he lost the feeling in his 
left leg.  Since then, he had had chiropractic treatments 2 
to 3 times a week.  A history of 2 to 3 back injuries was 
noted.  Physical examination and X-rays findings led to an 
impression of discogenic low back pain.  

In January 1981, the veteran was hospitalized for evaluation 
of a probable herniated L4-5 disc.  A history was reported 
that in 1978, he had been bending over and had pain in his 
back and numbness in the left leg which lasted about 1 1/2 
weeks.  Since then, he had had episodes of recurrent back 
pain and pain down the left leg.  In November, while picking 
up a cabinet, he developed acute low back pain and pain down 
the left lower leg with some numbness.  The myelogram 
disclosed herniated discs at L4-5 and L5-S1, and he underwent 
a laminectomy, with removal of the herniated disc.  Although 
he improved gradually over the next several months, by 
December 1981, he was again reporting some back pain, and 
subsequent records show that he continued to experience 
episodic back problems.  

Private neurosurgical and occupational medicine records dated 
from January 1998 to February 2001 show the veteran's ongoing 
back problems.  On a comprehensive Occupational and Sports 
Medicine Clinic evaluation and history in January 1998, the 
veteran related the onset of his back problems to a lifting 
incident in 1980.  Subsequently he underwent lumbar surgery 
in January 1981, but he did not obtain total pain relief.  He 
reported having been in a motor vehicle accident while in the 
military in 1970, with leg injuries; he denied any back 
injuries at that time.  

In August 1999, he underwent L4-5 and L5-S1 anterior lumbar 
interbody fusion.  The discharge diagnosis was lumbar 
spondylosis.  

Records from R. Pierce, D.C., dated from September 1999 to 
June 2004 show that when initially seen, the veteran reported 
a history of accidents including various motor vehicle 
accidents, and a fall from a horse.  Dr. Pierce wrote in 
August 2004, that on initial examination, the veteran 
indicated he had been in a motor vehicle accident in 1970 
while in the military, which was "likely as not" the 
original cause of the spinal problems.  He explained that if 
such an injury occurred, and was not properly corrected, it 
would progress to serious spinal problems.  

On a VA examination in January 2006, the veteran said he had 
not had any back injuries other than the motor vehicle 
accident in 1970.  The examiner noted that the entire claims 
file had been reviewed.  X-rays in connection with the 
examination disclosed Schmorl's nodes involving L1 and L2.  
Fusions at L4-5 and L5-S1 were noted.  It was noted that the 
reports of the original injury were negative for back injury.  
Six months later, he had been treated for lumbar sprain, with 
a history of onset a week or so earlier.  With respect to the 
Schmorl's nodes in 1972, the examiner noted that the 
significance of these was at best controversial in the 
literature, and noted that these were noted at the L1 and L2 
levels, which were not the levels of his subsequent fusion.  
The examiner also noted the intercurrent treatment and work 
related injuries.  The diagnosis was status post L4-5 and L5-
S1 fusion.  The examiner concluded that it was less likely 
than not that the veteran's current back problems were caused 
by or due to the motor vehicle injury in April 1970, or to 
the soft tissue injury in October 1970.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, such as arthritis, if the disability was 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 
1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In general, a grant of service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Pond v. West, 12 
Vet. App. 341, 346 (1999).    

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

The veteran testified at his hearing with specific details 
regarding the motor vehicle accident in service.  However, 
the service medical records do not show that the veteran was 
treated for any back complaints at the time of the motor 
vehicle accident in April 1970; indeed, it was specifically 
reported that there were "no other injuries noted."  
Although he complained of back pain in October 1970, he did 
not relate the onset to the motor vehicle accident; instead, 
he reported symptoms of a week's duration.  Moreover, no back 
disorder was found at separation, although the veteran 
apparently complained that his back bothered him, according 
to the crossed out history.  

At his Board hearing, the crossed out entries on both the 
separation examination in March 1972 and the May 1972 VA 
examination reports were pointed out by the veteran and his 
representative.  Any attempt to explain the reasons for the 
alterations at this date would be speculative, although it 
cannot be assumed that they resulted from any attempt to 
conceal evidence of disability.  In this regard, there is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their 
official duties."  United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).  This presumption of 
regularity in the administrative process may be rebutted by 
"clear evidence to the contrary."  Schoolman v. West, 12 
Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  Moreover, the most important feature of the 
examinations was that no back disorder was shown at the time, 
regardless of the history.  Likewise, when examined by Dr. 
Bloemendaal in November 1972, at which time the veteran 
specifically reported that he injured his back in the in-
service motor vehicle accident, the doctor did not find a 
chronic disability to be present.  Thus, even with that 
history, no disability was found.

The medical evidence shows that the veteran sustained an 
injury to the back in late 1980, and that he underwent a 
laminectomy in January 1981.  In 1999, he underwent surgical 
fusion of L4-5 and L5-S1.  None of the records of treatment 
during this time relate the onset of his back disability to 
service.  Significantly, on the comprehensive Occupational 
and Sports Medicine Clinic evaluation and history in January 
1998, the veteran denied any back injuries at the time of the 
in a motor vehicle accident while in the military in 1970.  

Dr. Pierce, in August 2004, wrote that the veteran's accident 
in service as likely as not was the original cause of his 
spinal problems.  However, a VA examination in January 2006 
concluded that it was less likely than not that the veteran's 
current back problems were related to the in-service motor 
vehicle accident.  In evaluating the probative value of 
medical opinion evidence, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches should be taken into consideration.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may favor the opinion of one competent medical expert 
over that of another, if an adequate statement of reasons or 
bases is furnished.  See Owens v.  Brown, 7 Vet. App. 429, 
433 (1995).  

In this case, the VA examiner reviewed the entire claims 
file, while Dr. Pierce's opinion was based on the veteran's 
history, and his own treatment records, dated from 1999 to 
2004.  Specifically, he did not have the medical records 
pertaining to the in-service injury, or the records of normal 
findings after service, until after post-service injuries 
occurred prior to his 1981 surgery.  The fact that the 
veteran reported a different history elsewhere (i.e., that he 
did not injure his back in the in-service motor vehicle 
accident) diminishes the probative value of medical 
statements based on the veteran's history alone.  The Board 
finds that the contemporaneous medical evidence is more 
probative than the veteran's statements, and, to the extent 
they are in conflict, the medical evidence is more probative.  
Thus, the VA examination report, based on this medical 
evidence, is more probative than Dr. Pierce's opinion.  In 
this regard, Dr. Pierce, in his opinion, does not explain the 
history reported in his own treatment records in 1999, of 
injuries including several motor vehicle accidents, and a 
fall from a horse.  

The veteran also submitted medical articles related to 
Schmorl's nodes in support of his claim.  A nexus may be 
established by general medical evidence such as an article or 
treatise, if of sufficient certainty under the facts of a 
specific case.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998).  However, the VA examiner was not persuaded by the 
articles, observing that the Schmorl's nodes affected the L1 
and L2 vertebrae, while the veteran's post-service problems, 
including the fusion, involved L4-5 and L5-S1.  Neither the 
Board nor the veteran possesses the necessary medical 
expertise to challenge the results of this medical evidence.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (a layman is 
not competent to offer a diagnosis or medical opinion); Jones 
v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision); Colvin v. 
Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from 
making conclusions based on its own medical judgment).  

In view of these factors, the evidence establishes that the 
veteran did not sustain a chronic low back disability in 
service, and that his current chronic low back disability was 
not related to any events in service, including a motor 
vehicle accident, and acute lumbosacral sprain.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

CUE in July 1972 rating decision.

The veteran claims that the July 1972 rating decision which 
denied service connection for a back disability was clearly 
and unmistakably erroneous.  However, the veteran appealed 
that decision to the Board, which denied the veteran's appeal 
in a decision dated in April 1973.  That Board decision 
subsumes any prior rating decisions which address the same 
issue.  See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994), 
Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1994).  A review 
of such a rating decision is a collateral attack on a final 
Board decision, which is outside the scope of the RO's 
authority.  Id.  Thus, the RO is prohibited from reviewing 
its own decisions for CUE, where a Board decision has 
subsequently addressed the underlying issue, and the veteran 
cannot claim CUE in a rating decision, if a later Board 
decision addressed the same issue.  

As the RO does not have jurisdiction to consider this 
matter, insofar as the March 2005 rating decision addressed 
the issue of CUE in the July 1972 rating decision, it is 
void.  Moreover, because the July 1972 rating decision was 
subsumed by the April 1973 Board decision, no justiciable 
case or controversy regarding the issue of CUE in the July 
1972 rating decision denying service connection for a back 
disability remains.  In the absence of any justiciable 
question, the appeal must be dismissed.  See 38 U.S.C.A. §§ 
7104, 7105(d)(5) (West 2002); 38 C.F.R. § 20.101 (2006). 


ORDER

Service connection for a low back disability is denied.

The claim regarding CUE in the July 1972 rating decision 
denying service connection for a back disability is 
dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


